DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2020 has been entered.

Response to Amendment
The amendment of 01 July 2020 has been entered.
Disposition of claims:
	Claims 1, 10, and 14 have been amended.
	Claims 2, 7-8, and 15 are cancelled.
	Claims 16-17 are new.
	Claims 1, 3-6, 9-14, and 16-17 are pending.
The amendment to claim 1 has overcome the rejection of claims 1, 3-6, 9, and 11-13 under 35 U.S.C. 103 over Lee et al. (KR 2015-0074603—Machine translation 
The amendment to claim 1 has overcome the rejection of claims 1, 3-6 and 8-13 under 35 U.S.C. 103 over Park et al. (KR 2015-0031396—Machine translation relied upon) (hereafter “Park”) in view of Parham et al. (WO 2015/169412 A1—US 2017/0186965 A1 relied upon as an English language equivalent) (hereafter “Parham ‘412”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claims 1 and 14-15 under 35 U.S.C. 103 over Kim et al. (KR 2015-0136027—Machine translation relied upon) (hereafter “Kim”) in view of Parham et al. (WO 2015/169412 A1—US 2017/0186965 A1 relied upon as an English language equivalent) (hereafter “Parham ‘412”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The Declaration under 37 CFR 1.132 filed 01 July 2020 is moot with respect to the rejection of claims 1, 3-6 and 8-13 under 35 U.S.C. 103 over Park et al. (KR 2015-0031396—Machine translation relied upon) (hereafter “Park”) in view of Parham et al. (WO 2015/169412 A1—US 2017/0186965 A1 relied upon as an English language equivalent) (hereafter “Parham ‘412”) set forth in the last Office action because the rejection has been withdrawn due to amendment. With respect to a rejection similar to the rejection of claims 1, 3-6 and 8-13 under 35 U.S.C. 103 over Park et al. (KR 2015-0031396—Machine translation relied upon) (hereafter “Park”) in view of Parham et al. (WO 2015/169412 A1—US 2017/0186965 A1 relied upon as an English language 

Response to Arguments
Applicant’s arguments, see the 4th and 5th paragraphs of p. 88 of the reply filed 01 July 2020 with respect to the rejection of claims 1, 3-6, 9, and 11-13 under 35 U.S.C. 103 over Lee et al. (KR 2015-0074603—Machine translation relied upon) (hereafter “Lee”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the final paragraph of p. 88 through the 1st paragraph of p. 91 of the reply filed 01 July 2020 with respect to the rejection of claims 1, 3-6 and 8-13 under 35 U.S.C. 103 over Park et al. (KR 2015-0031396—Machine translation relied upon) (hereafter “Park”) in view of Parham et al. (WO 2015/169412 A1—US 2017/0186965 A1 relied upon as an English language equivalent) (hereafter “Parham ‘412”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 2nd and 3rd paragraphs of p. 91 of the reply filed 01 July 2020 with respect to the rejection of claims 1 and 14-15 under 35 U.S.C. 103 

Applicant’s arguments, see the 4th paragraph of p. 91 through the final paragraph of p. 92 of the reply filed 01 July 2020 with respect to the obviousness of new claims 16 and 17 over the combination of Park and Parham ‘412 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Neither Park nor Parham ‘412 are relied upon in the current rejections.
However, with respect to a rejection similar to the rejection of claims 1, 3-6 and 8-13 under 35 U.S.C. 103 over Park et al. (KR 2015-0031396—Machine translation relied upon) (hereafter “Park”) in view of Parham et al. (WO 2015/169412 A1—US 2017/0186965 A1 relied upon as an English language equivalent) (hereafter “Parham ‘412”) set forth in the last Office action, the argument would be persuasive.
With respect to the rejections outlined below, the cited compounds of the cited prior art all have the triazine ring of the instant Chemical Formula 1 in the position required by the instant Chemical Formula 1. No modification is required to put the triazine ring in the position required by the instant Chemical Formula 1. Therefore, the cited compounds would possess any of the benefits described by the proffered data.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Numerous structures are difficult to read. For example: the final structure on p. 16 of the claims, the third structure on the first line of p. 24 of the claims, the first and last compounds of the final line of p. 27 of the claims, the 2nd compound of the second line as well as the last compound of the 4th line of p. 28 of the claims, the compounds of p. 36 of the claims, the 2nd to last compound of p. 42 of the claims, the last compound of the 2nd line of p. 61 of the claims, and the compounds of p. 62 of the claims, among others.
Additionally, given that an “and” is inserted between the final two compounds of claim 10, a comma must be inserted between all of the other compounds.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: Claim 16 recites structural formula Chemical Formula 1, which comprises substituent variables R1, n1, and n2. However, claim 16 never defines any of the substituent variables R1, n1, and n2, rendering the claim indefinite, because it is unclear what values these substituent variables can have.
For the purposes of examination, the Examiner is interpreting the claim such that the substituent variables R1, n1, and n2 are defined as in lines 3 to 10 of p. 3 of the instant specification.
Regarding claim 17: Claim 17 is rejected due to its dependency from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Parham ‘810 (WO 2016/015810 A1—US 2017/0207399 A1 used as an English language equivalent) (hereafter “Parham ‘810).
Regarding claims 1, 3-6, and 14: Parham ‘810 discloses the compound shown below {(paragraphs [0136]-[0137]: The compounds of the disclosure are exemplified by the synthetic examples.), (p. 70, Compound g5)}.

    PNG
    media_image1.png
    745
    851
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parham ‘810 (WO 2016/015810 A1—US 2017/0207399 A1 used as an English language equivalent) (hereafter “Parham ‘810) in view of Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”).
Regarding claim 16: Parham ‘810 discloses the compound shown below as an exemplified compound of the disclosure {(paragraphs [0136]-[0137]: The compounds of the disclosure are exemplified by the synthetic examples.), (p. 70, Compound g5)}.

    PNG
    media_image1.png
    745
    851
    media_image1.png
    Greyscale

Parham ‘810 does not exemplify a compound similar to the compound of Parham ‘810 shown above in which the biphenyl substituent of the dibenzofuran is instead triphenylene.
Parham ‘810 teaches that the compounds of Parham ‘810 can have the structure of Parham ‘810’s formula (1a), shown below {[0031]-[0033]}.
[AltContent: textbox (Parham ‘810’s Formula (1a))]
    PNG
    media_image2.png
    605
    881
    media_image2.png
    Greyscale


The compound of Parham ‘810 shown above has the structure of Parham ‘810’s formula (I) {paragraphs [0007]-[0023] and [0031]-[0033]}. 
R1 of Parham ‘810’s Formula (1a) can generally be aryl among other options {paragraph [0021]}. Parham ‘810 teaches that triphenylene is an alternative to biphenyl {paragraph [0030]}.
Parham ‘810 teaches that the compounds of the disclosure of Parham ‘810 are useful as host materials for a phosphorescent light-emitting material in the light-emitting layer of an organic light-emitting device {paragraphs [0113] and [0119]-[0123]}. Therefore, the compound shown above was a compound taught by the disclosure of Parham ‘810 to be useful as a host material of a light-emitting layer of an organic light-emitting device.
Kwong teaches host materials for light-emitting layers of organic light-emitting devices {abstract as well as paragraphs [0009] and [0062]}
Kwong teaches that structures having high degrees of conjugation in a compound have a stabilized reduced (anion radical) state {paragraph [0062]}. Kwong teaches that this allows for organic light-emitting devices with increased lifetime. 
Kwong teaches that triphenylenyl structures have increased conjugation compared to biphenyl structures.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have replaced the biphenyl structure of Parham ‘810’s compound above with a triphenylenyl structure, based on the teaching of Kwong. The motivation for doing so would have been to increase the conjugation of the compound in order to stabilize the reduced state of the compound and provide organic light-emitting devices with increased lifetime, as taught by Kwong.

Claims 1, 3-6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parham ‘810 (WO 2016/015810 A1—US 2017/0207399 A1 used as an English language equivalent) (hereafter “Parham ‘810).
Regarding claims 1, 3-6, and 11-14: Parham ‘810 discloses an organic light emitting device comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic material layers provided between the first electrode and the second electrode {paragraphs [0116]-[0123}.
The organic layer comprises a light-emitting layer {paragraphs [0119]-[0123]}.
The light-emitting layer comprises a compound of the disclosure of Parham ‘810 as a host material {paragraphs [0005], [0113], and [0119]-[0123]}
Parham ‘810 does not exemplify a specific device comprising a compound having the structure of the instant Chemical Formula 1.
Parham ‘810 teaches that the compounds of Parham ‘810 can have the structure of Parham ‘810’s formula (1a), shown below {[0031]-[0033]}.
[AltContent: textbox (Parham ‘810’s Formula (1a))]
    PNG
    media_image2.png
    605
    881
    media_image2.png
    Greyscale


Parham ‘810 teaches that the compounds of the disclosure of Parham ‘810 are useful as host materials for a phosphorescent light-emitting material in the light-emitting layer of an organic light-emitting device {paragraphs [0113] and [0119]-[0123]}.
Parham ‘810 exemplified the compound shown below as a compound of the disclosure of Parham ‘810 {(paragraphs [0136]-[0137]: The compounds of the disclosure are exemplified by the synthetic examples.), (p. 70, Compound g5)}.

    PNG
    media_image1.png
    745
    851
    media_image1.png
    Greyscale

The compound of Parham ‘810 shown above has the structure of Parham ‘810’s formula (I) {paragraphs [0007]-[0023] and [0031]-[0033]}. Therefore, the compound shown above was a compound taught by the disclosure of Parham ‘810 to be useful as a host material of a light-emitting layer of an organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Parham ‘810 by using the compound of Parham ‘810 shown above as the host material of the light-emitting layer, based on the teaching of Parham ‘810. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)((A). Furthermore, the selection of Parham ‘810’s compound shown above would have been a selection from a finite number of identified, predictable solutions (the synthesis examples of Parham ‘810), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within .

Claims 1, 3-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”).
Regarding claims 1, 3-6, 9, and 14: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 12, Compounds A79 and A80}.

    PNG
    media_image3.png
    758
    910
    media_image3.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound A79 or Compound A80 of the reference in which the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure is instead substituted.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image4.png
    665
    976
    media_image4.png
    Greyscale

Where G1 of Adamovich’s Formula I is the dibenzofuran/dibenzothiophene structure of Compounds A79 and A80 and L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}. G4 of Adamovich’s Formula I is not present in Compounds A79 and A80 (m is 0) {paragraph [0084]}. 
G4 can alternatively be present and be biphenyl {paragraphs [0081] and [0084]}. This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds A13 to A14 and A16 to A17, shown below {p. 8}.

    PNG
    media_image5.png
    656
    1647
    media_image5.png
    Greyscale

Therefore, the biphenyl groups shown in compounds A13 to A14 and A16 to A17 of Adamovich were known alternatives to the hydrogen at the same position on the dibenzofuran/dibenzothiophene structure of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compounds A79 to A80 of Adamovich by substituting a biphenyl group such as in compounds A13 to A14 and A16 to A17 of Adamovich in place of the hydrogen of compounds A79 to A80 of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a biphenyl group, such as in compounds A13 to A14 and A16 to A17, would have been a choice from a finite number of substituents exemplified in the exemplified e-hosts of Adamovich, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claims 11-13: Adamovich teaches all of the features with respect to claim 1, as outlined above.
Adamovich does not exemplify an organic light-emitting device comprising either of the modified compounds A79 to A80 of Adamovich.
However, Adamovich teaches an organic light emitting device comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic material layers provided between the first electrode and the second electrode {paragraphs [0127]-[0130] and [0138]}.
The organic layer comprises a light-emitting layer {paragraphs [0127]-[0130] and [0138]}.
The light-emitting layer comprises an e-host such as either of the modified compounds A79 to A80 of Adamovich as a host material {paragraphs [0077]-[0078] and [0094]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified either of the modified compounds A79 to A80 of Adamovich by using either of the compounds as a host material of the light-emitting layer of the organic light-emitting device of Adamovich described above, based on the teaching of Adamovich. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)((A). Furthermore, the selection of one of Adamovich’s compounds shown above would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would .

Claims 1, 3-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”).
Regarding claims 1, 3-6, 9-10, and 14: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 12, Compounds A79 and A80}.

    PNG
    media_image3.png
    758
    910
    media_image3.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound A79 or Compound A80 of the reference in which the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure is instead substituted.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image4.png
    665
    976
    media_image4.png
    Greyscale

Where G1 of Adamovich’s Formula I is the dibenzofuran/dibenzothiophene structure of Compounds A79 and A80 and L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}. G4 of Adamovich’s Formula I is not present in Compounds A79 and A80 (m is 0) {paragraph [0084]}. 
G4 can alternatively be present and be biphenyl {paragraphs [0081] and [0084]}. This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds C178 to C179 and C181 to C182, shown below {p. 8}.

    PNG
    media_image6.png
    807
    1231
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    719
    1388
    media_image7.png
    Greyscale

Therefore, the biphenyl groups shown in compounds C178 to C179 and C181 to C182 of Adamovich were known alternatives to the hydrogen at the same position on the dibenzofuran/dibenzothiophene structure of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of compounds A79 to A80 of Adamovich by substituting a biphenyl group as in compounds C178 to C179 and C181 to C182 of Adamovich in place of the hydrogen of compounds A79 to A80 of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a biphenyl group as in compounds C178 to C179 and C181 to C182 would have been a choice from a finite number of 
Adamovich does not exemplify compounds similar to the modified compounds A79 to A80 of Adamovich except for having a direct bond linking the dibenzofuran/dibenzothiophene structure to the triazine structure rather than a phenyl substituted phenylene structure.
However, as described above, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image4.png
    665
    976
    media_image4.png
    Greyscale

Where L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}.L1 can alternatively be a direct bond {paragraph [0080]}.
This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds C1 to C3 {p. 16} and C91 to C93 {p. 22}.
Therefore, direct bond between the dibenzofuran/dibenzothiophene and triazine of compounds A79 to A80 of Adamovich was a known alternative to the phenyl substituted phenyl linker of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of compounds A79 to A80 of Adamovich by substituting a direct bond between the dibenzofuran/dibenzothiophene and the triazine in place of the phenyl substituted phenyl linker of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an unsubstituted phenylene linker would have been a choice from a finite number of substituents exemplified in the exemplified e-hosts of Adamovich, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claims 11-13: Adamovich teaches all of the features with respect to claim 1, as outlined above.
Adamovich does not exemplify an organic light-emitting device comprising either of the modified compounds A79 to A80 of Adamovich.
However, Adamovich teaches an organic light emitting device comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic material layers provided between the first electrode and the second electrode {paragraphs [0127]-[0130] and [0138]}.
The organic layer comprises a light-emitting layer {paragraphs [0127]-[0130] and [0138]}.
The light-emitting layer comprises an e-host such as either of the modified compounds A79 to A80 of Adamovich as a host material {paragraphs [0077]-[0078] and [0094]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified either of the modified compounds A79 to A80 of Adamovich by using either of the compounds as a host material of the light-emitting layer of the organic light-emitting device of Adamovich described above, based on the teaching of Adamovich. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)((A). Furthermore, the selection of one of Adamovich’s compounds shown above would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) as applied to claim 1 above, and further in view of Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”).
Regarding claim 16: Adamovich teaches all of the features with respect to claim 1, as outlined above.
Claim 16 differs from claim 1 in that Claim 16 requires a triphenylenyl group as the instant Ar2.
Adamovich does not teach a compound similar to the compound of Parham ‘810 shown above in which the biphenyl substituent of the dibenzofuran is instead triphenylene.
Adamovich teaches that the modified compounds A79 and A80 of Adamovich are useful as host materials for a phosphorescent light-emitting material in the light-emitting layer of an organic light-emitting device {paragraphs [0077]-[0078] and [0094]}. 
Kwong teaches host materials for light-emitting layers of organic light-emitting devices {abstract as well as paragraphs [0009] and [0062]}.
Kwong teaches that structures having high degrees of conjugation in a compound have a stabilized reduced (anion radical) state {paragraph [0062]}
Kwong teaches that triphenylenyl structures have increased conjugation compared to biphenyl structures.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have replaced the biphenyl structure of each of the modified compounds A79 and A80 of Adamovich above with a triphenylenyl structure, based on the teaching of Kwong. The motivation for doing so would have been to increase the conjugation of the compound in order to stabilize the reduced state of the compound and provide organic light-emitting devices with increased lifetime, as taught by Kwong. 

Regarding claim 17: Adamovich as modified by Kwong teaches all of the features with respect to claim 16, as outlined above.
Adamovich as modified by Kwong does not exemplify that the triphenylene structure is bonded to the dibenzofuran/dibenzothiophene structure through a position consistent with the compounds of the current claim 17.
However, selecting one of these positions would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of the modified compounds A79 and A80 of Adamovich by bonding the triphenylene structure to the dibenzofuran/dibenzothiophene structure through a position consistent with the compounds of the current claim 17. The selection of such a potion would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786